In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from (1) an order of disposition of the Family Court, Westchester County (Tolbert, J.), dated June 3, 1988 which, upon a fact-finding order of the same court, dated May 11, *3891988, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the second degree, adjudged him to be a juvenile delinquent and placed him with the Division of Youth, Title III, for a period of 18 months, and (2) a resettled order of disposition of the same court dated June 6, 1988. The appeal brings up for review the fact-finding order dated May 11, 1988.
Ordered that the appeal from the order of disposition is dismissed, without costs or disbursements, as that order was superseded by the resettled order of disposition; and it is further,
Ordered that the resettled order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s argument, the evidence adduced at the fact-finding hearing established beyond a reasonable doubt that the appellant had the necessary intent to cause physical injury to the complainant (see, Penal Law § 120.05 [2]; § 110.00; People v Bracey, 41 NY2d 296, 301). Mangano, P. J., Rubin, Rosenblatt and Miller, JJ., concur.